Citation Nr: 1454454	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  08-37 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel







INTRODUCTION

The Veteran served on active duty from May 1968 to November 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2008 rating decision of the Boise, Idaho, Regional Office (RO) of the Department of Veterans Affairs (VA).

In August 2012, the Board denied service connection for sleep apnea and a neurological disability of the upper extremities, and an initial rating higher than 20 percent for diabetes mellitus.  At that time, the Board also remanded the tinnitus claim for further development.


FINDING OF FACT

The Veteran's tinnitus did not have its onset during, and is not casually related to, active service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

A standard letter of August 2007 satisfied the duty to notify provisions.  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  A VA examination was conducted in May 2013, pursuant to the Board's August 2012 remand.  The record does not reflect that this examination is inadequate for deciding the claim.  The examiner reviewed all available medical and lay evidence, including the Veteran's social and occupational exposure to noise, thereby allowing the Board to make a fair determination as to whether service connection for tinnitus is warranted.

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

Facts and Analysis

To establish service connection, there must be sufficient (1) competent evidence of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises and statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau, 492 F.3d at 1377.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

The results of an August 2010 VA examination show that the Veteran currently suffers from tinnitus.  The current disability element is met.

The Veteran's military personnel records demonstrate that he served in the Republic of Vietnam (Vietnam) as a Chaplin Assistant.  In August 2007, the Veteran stated that he was exposed to gunfire while camping by the field artillery battalions.  The Board finds that the circumstances of the Veteran's service is likely consistent with exposure to loud noise.  Thus, the in-service injury or event element is met.

The only remaining question is whether there exists a nexus between the Veteran's current tinnitus and active service.

The Veteran's service treatment records do not reveal complaints of or treatment for tinnitus, but ear, nose, or throat trouble was reported at separation.  In the separation medical history report from November 1968, the Veteran checked "ear, nose, or throat trouble" without further identification.  The separation ear examination was marked as normal.  Additionally, entrance and exit audiological examinations demonstrate normal hearing and no significant threshold shift.

After service, in August 2007 the Veteran filed a claim seeking service connection for tinnitus in his right ear.  He stated that his right ear has had a ringing that would come and go ever since 1969-this is the year after he was discharged from active service.  He alleged that he was exposed to loud noise in Vietnam when he camped near field artillery battalions that fired guns all night, and that no hearing protection was worn.  He added that he had no pre- or post-service occupational noise exposure.  

In the early 2000's, the Veteran received treatment for diabetes at the Rockwood Clinic and during two appointments his doctor asked him about his ears.  In October 2002, and again in November 2003, the Veteran denied tinnitus.  He also denied any deafness or pain of the ears.

The Veteran received outpatient treatment at the Walla Walla, Washington, VA Medical Center (VAMC).  Physician Notes, dated June 2009 and October 2009, indicate that the Veteran denied hearing loss, tinnitus, ear drainage, or pain.

In November 2009, the Veteran submitted a statement along with his substantive appeal.  In regards to tinnitus, he wrote, "[I] don't know where it came from."

The Veteran underwent a VA examination in May 2013 pursuant to the Board's remand.  The Veteran reported being exposed to heavy equipment, runway noise, and large caliber weapons in active service.  In-service audiological examinations revealed normal hearing, and his exit examination did not show any significant threshold shift.  Occupationally, the Veteran worked in a grocery store before service, and then in a tissue mill and later as a pastor after service.  The Veteran reported occasionally hunting, using power tools, and chain saws.

In reviewing the claims file, the examiner noted that the Veteran had denied tinnitus during medical examinations in October 2002 and November 2003, and that he alleged his tinnitus to have begun in 1969, the year after he was discharged from service.

The examiner concluded that it is less likely than not that the Veteran's hearing loss and tinnitus is due to his military noise exposure.  The examiner referenced a report published by the Institute of Medicine that found that there is no scientific basis for the existence of delayed-onset hearing loss.  He reasoned that because the Veteran's hearing was normal throughout service, and because there is no record of damage to his ears in service, military noise exposure did not cause the Veteran's tinnitus, whether it began in-service or a year after service like the Veteran contended.

The Veteran's lay statements are the only evidence of record in support of a nexus between his tinnitus and his active service.  The Board has considered the Veteran's assertion that his tinnitus is related to military service, as lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau, 492 F.3d at 1377 n.4.  However, to the extent that the Veteran asserts his tinnitus was caused by in-service noise exposure; his assertion as to the onset of tinnitus is not credible, and his etiological opinion is not competent evidence.

First, there are several facts that dilute his credibility.  First, the Veteran did not complain of tinnitus (or hearing loss), at least a complaint recorded in a statement or medical record, in service or after he was discharged from service, up until he filed this claim in 2007.  Second, medical records reveal that he has contradicted himself as to the presence of tinnitus four times.  He denied tinnitus while receiving treatment at the Rockwood Clinic in October 2002 and October 2003, and twice more during in 2009 while at outpatient treatment visits at the Walla Walla VAMC.  And third, in November 2009 the Veteran submitted a statement along with his substantive appeal, in which he wrote that he did not know where his tinnitus came from.  Thus, while the Veteran may sincerely believe his tinnitus began during or near service, the Board does not find the recollection to be a reliable history.

Next, the Veteran is also not competent to relate his current tinnitus to exposure to loud noise during his military service because the cause of this disability is not within the ordinary knowledge a lay person.  While it may be intuitive to theorize in-service noise exposure could be the cause, the question is a complex medical one in this case.  The Veteran is not shown to be qualified through specialized education, training, or experience to otherwise provide a medical opinion regarding the etiology of tinnitus.  Therefore, his lay contention is not competent evidence on the material issue of causal nexus.

In consideration of the evidence, the Board finds that the Veteran's tinnitus did not have its onset during, and is not casually related to, active service.  The Board accords the persuasive May 2013 VA expert opinion the most evidentiary weight.  Along with the unreliable history of onset, the Board finds that the evidence weighs against a nexus between the Veteran's tinnitus and his service.

In sum, the preponderance of the evidence is against the claim for entitlement to service connection for tinnitus; there is no doubt to be resolved; and service connection for tinnitus is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for tinnitus is denied.



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


